Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Election/Restrictions
During a telephone conversation with Hopeton Walker on 9/13/2021 a provisional election was made without traverse to prosecute the invention of Group 1, which consists of a setting unit to set a differential compression rate for overlapping and non-overlapping portions of a subject captured by a plurality of cameras from a plurality of viewpoints, a determination unit to determine whether regions are visible or invisible from an arbitrary virtual viewpoint, and a determination unit to set a texture/color value using a weighted average based on the differential compression, in claims 1-13, and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-16  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Hisatomi, JP2010020487A, discloses a 3-D model generation system using a plurality of cameras (abstract).  The system is able to generate an arbitrary virtual viewpoint using image data from the plurality of cameras combined with interpolation of 
Shinji, JP09284756A, while further disclosing a means of making a border area between two overlapped images less conspicuous through post-processing to remove noise caused by the image stitching process (Abstract), also does not disclose make obvious this feature.  The purpose of this post-processing, which an image configuration circuit 26 performs on a decoded image set, is to create a uniform appearance between overlapped and non-overlapped portions of the stitched image, using the noise removal to render the stitched areas less conspicuous, i.e. less “remarkable”.  By such efforts a more uniform image is obtained.  However, there is no consideration of viewpoint angle, because Shinji is directed to image stitching for panoramic image construction, rather than to 3-D modeling.
While Maeda discloses deleting points from a point cloud that are not peripheral to the object, and therefore are not visible to a camera ([0086]-[0090]), this binary determination of “visible” or not visible does not take account of the angle between a normal vector to the object surface and a light beam vector to the camera, and is concerned with a point’s visibility to a camera only in an exterior/interior sense (See figure 8.)
The claimed subject matter uses the fact that, in a multi-view setup, redundantly captured image data will generally have higher fidelity and less noise than image data of a scene or object that is captured by one camera to perform a higher level of compression on this overlapping image data in order to bring its fidelity more in line with that of singly captured areas.  By performing this differential 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatomi, JP2010020487A (machine translation), in view of Shinji, JP09284756A (machine translation).

Regarding claim 1, Hisatomi discloses: an image processing device comprising:
the image captured by a reference imaging device, which serves as a reference, and the image captured by a non-reference imaging device other than the reference imaging device overlap each other (Hisatomi discloses setting a priority camera in a three-dimensional imaging system, based on the angle between a normal vector of the surface to be shot and the line-of-sight vector (optical axis) of the camera’s being a minimum value, as disclosed in [0044].)
Hisatomi does not disclose: a setting unit configured to set a compression rate for an overlapping region of a plurality of images obtained by capturing a subject by a plurality of imaging devices from a plurality of viewpoints higher than a compression rate for a non-overlapping region
However Shinji discloses an image processing apparatus for panoramic image stitching in which a post-processing occurs for overlap regions: a setting unit configured to set a compression rate for an overlapping region of a plurality of images obtained by capturing a subject by a plurality of imaging devices from a plurality of viewpoints higher than a compression rate for a non-overlapping region (Shinji discloses post-processing a set of stitched together images, and in particular post-processing an overlapping region of two stitched together images, in order bring the signal-to-noise ratio in the overlap region in line with that of the non-overlapped regions, thereby reducing the conspicuousness of the stitched region as such Abstract).  As further disclosed in [0022] of Shinji, the higher signal-to-noise ratio (SNR) of the overlap regions creates a uniformity problem that disrupts the natural appearance of the panoramic image.  Reducing the SNR of the overlapped regions mitigates this effect.); and
a compression unit configured to compress the image at each of the compression rates (See [0018]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Shinji, of processing the overlapping regions captured in multiple viewpoints of the cameras disclosed in Hisatomi to reduce their signal-to-noise ratios, as such regions would have the same fidelity disparity problems with non-overlapping regions as disclosed in Shinji, in order to produce a more uniform and natural-looking three-dimensional image (Shinji: Abstract, [0020], [0021]).

Regarding claim 3, the combination of Hisatomi in view of Shinji discloses the limitations of claim 1, upon which depends claim 3.  This combination, specifically Hisatomi, further discloses: the image processing device according to claim 1, further comprising:
an acquisition unit configured to acquire the image to supply the image to the compression unit (See cameras in figure 1).

 the image processing device according to claim 1, further comprising:
a 3D shape calculation unit configured to calculate information indicating a three-dimensional shape of the subject from the plurality of the images obtained by imaging the subject by the plurality of the imaging devices from the plurality of viewpoints ([0032] discloses with respect to figure 2 a three-dimensional shape generation device 20.).

	Regarding claim 7, the combination of Hisatomi in view of Shinji discloses the limitations of claim 1, upon which depends claim 7.  This combination, specifically Hisatomi, further discloses: the image processing device according to claim 1, further comprising:
a reference imaging device decision unit configured to decide the reference imaging device from the plurality of the imaging devices ([0012] in Hisatoni discloses that an arbitrary viewpoint image generation device in which a priority camera is selected for the texture blending step, based on the camera viewpoint’s proximity to the arbitrary virtual viewpoint.).

Regarding claim 8, the combination of Hisatomi in view of Shinji discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Hisatomi, further discloses: the image processing device according to claim 7,
wherein the reference imaging device decision unit decides the reference imaging device on a basis of distances from the plurality of the imaging devices to the subject (As disclosed in [0043] of Hisatomi, priority may be assigned to that camera which is closest to the three-dimensional object.).

 the image processing device according to claim 7,
wherein the reference imaging device decision unit decides the reference imaging device on a basis of information indicating a virtual viewpoint that is used in generating a virtual viewpoint video of the subject from an arbitrary viewpoint ([0037] discloses a virtual viewpoint information acquisition means for acquiring a virtual viewpoint selected by a user, while [0012] makes clear that camera priority is decided based on which camera has an optimal (closest to parallel) line of sight with a normal vector to a proximate surface of the object.).

Regarding claim 10, the combination of Hisatomi in view of Shinji discloses the limitations of claim 7, upon which depends claim 10.  This combination, specifically Hisatomi, further discloses: the image processing device according to claim 1, wherein the reference imaging device includes two or more imaging devices of the plurality of the imaging devices (See figures 3-7, showing a plurality of imaging devices surrounding an object to be imaged.).

Method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 12 corresponds to apparatus claim 12 and is rejected for the same reasons of obviousness as used above.

Regarding claim 13, Hisatomi discloses: a program causing a computer of an image processing device which compresses an image to execute image processing comprising ([0073] discloses with respect to figure 8 a memory device 150 and CPU 160 performing various controls according to the invention and connected by system bus 180.):
the image captured by a reference imaging device, which serves as a reference, and the image captured by a non-reference imaging device other than the reference imaging device overlap each other (Hisatomi discloses setting a priority camera in a three-dimensional imaging system, based on the angle between a normal vector of the surface to be shot and the line-of-sight vector (optical axis) of the camera’s being a minimum value, as disclosed in [0044].)
Hisatomi does not disclose: setting a compression rate for an overlapping region of a plurality of images obtained by capturing a subject by a plurality of imaging devices from a plurality of viewpoints higher than a compression rate for a non-overlapping region
However Shinji discloses an image processing apparatus for panoramic image stitching in which a post-processing occurs for overlap regions: setting a compression rate for an overlapping region of a plurality of images obtained by capturing a subject by a plurality of imaging devices from a plurality of viewpoints higher than a compression rate for a non-overlapping region (Shinji discloses post-processing a set of stitched together images, and in particular post-processing an overlapping region of two stitched together images, in order bring the signal-to-noise ratio in the overlap region in line with that of the non-overlapped regions, thereby reducing the conspicuousness of the stitched region as such Abstract).  As further disclosed in [0022] of Shinji, the higher signal-to-noise ratio (SNR) of the overlap regions creates a uniformity problem that disrupts the natural appearance of the panoramic image.  Reducing the SNR of the overlapped regions mitigates this effect.); and
compressing the image at each of the compression rates (See [0018]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Shinji, of processing the overlapping regions captured in multiple viewpoints of the cameras disclosed in Hisatomi to reduce their signal-to-noise ratios, as such regions would have the same fidelity disparity problems with non-.

Claims 2, 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hisatomi, in view of Shinji, in further view of Maeda, US 20190228563 A1.

Regarding claim 2, the combination of Hisatomi in view of Shinji discloses the limitations of claim 1, upon which depends claim 2.  This combination does not disclose: the image processing device according to claim 1, further comprising:
a detection unit configured to detect the overlapping region on a basis of information indicating a three-dimensional shape of the subject.
Maeda discloses calculating a “logical product”, or overlapping region of multiple camera viewpoints, as in [0082]-[0086].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature of detecting overlapping regions between fields of view captured by multiple cameras by using a logical product, as disclosed in Maeda, in order to determine where points exist that can and cannot be seen from a virtual viewpoint, in order to reduce the amount of unnecessarily stored 3-D object information, and in order to increase the speed of virtual viewpoint generation (Maeda [0088]-[0091]).

	Regarding claim 6, the combination of Hisatomi in view of Shinji discloses the limitations of claim 1, upon which depends claim 6.  This combination does not disclose: the image processing device according to claim 1, further comprising:
a depth image acquisition unit configured to acquire a depth image having a depth to the subject; and
a point cloud calculation unit configured to calculate, as information indicating a three-dimensional shape of the subject, point cloud information regarding the subject on a basis of the depth image.
However, in an analogous prior art directed to a system and method for point cloud model generation of an object using a plurality of cameras, Maeda discloses using a plurality of cameras to ascertain distance to an object, deleting points from an object model that are not visible from a virtual viewpoint, and also discloses generating a point cloud indicative of a three-dimensional shape of the object, as respectively disclosed in ([0037], [0091], [0091]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to generate a point cloud from the three-dimensional camera data gathered in Hisatomi, as suggested in Maeda, in order to reduce an amount of data required to generate a three-dimensional model used to generate a virtual viewpoint image, as disclosed in Hisatomi ([0090], [0091], [0095])

Regarding claim 11, the combination of Hisatomi in view of Shinji discloses the limitations of claim 1, upon which depends claim 11.  This combination does not disclose: the image processing device according to claim 1, wherein the setting unit sets the compression rate on a basis of information indicating a virtual viewpoint that is used in generating a virtual viewpoint video of the subject from an arbitrary viewpoint.
	However, Maeda discloses in an analogous art directed to three-dimensional reconstruction of an object using multiple cameras, that points
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatomi, in further view of Maeda, in view of Shinji.

Regarding claim 17, Hisatomi discloses: an image transmission system comprising:
a first image processing device including:
the image captured by a reference imaging device, which serves as a reference, and the image captured by a non-reference imaging device other than the reference imaging device overlap each other (Hisatomi discloses setting a priority camera in a three-dimensional imaging system, based on the angle between a normal vector of the surface to be shot and the line-of-sight vector (optical axis) of the camera’s being a minimum value, as disclosed in [0044].)
a decision unit configured to perform a weighted average using weight information based on a compression rate used in compressing a position corresponding to the predetermined position determined as the visible region on each of the plurality of the images, and color information indicating a color at the position corresponding to the predetermined position on each image, to thereby decide a color at the predetermined position of the virtual viewpoint video ([0009] discloses blending region based on weighted average of visibility information from the chosen virtual viewpoint direction, the texture information from an image is color information, and a higher weight is given to , and 
a generation unit configured to generate the virtual viewpoint video on a basis of the color decided by the decision unit ([0001] discloses generating a virtual viewpoint.).
Hisatomi does not disclose: a determination unit configured to determine, for each of the plurality of images transmitted from the first image processing device, whether a predetermined position of the subject from an arbitrary viewpoint on a virtual viewpoint video is a visible region or an invisible region in each of the plurality of the imaging devices on a basis of information indicating a three-dimensional shape of the subject,
However Maeda discloses:
a determination unit configured to determine, for each of the plurality of images transmitted from the first image processing device, whether a predetermined position of the subject from an arbitrary viewpoint on a virtual viewpoint video is a visible region or an invisible region in each of the plurality of the imaging devices on a basis of information indicating a three-dimensional shape of the subject ([0062] in Maeda discloses a “visibility determination unit 2030” which determines whether a logical sum of points 901-910 in figure 9 in  is 0 or 1 based on whether it is visible to at least one camera, which determines whether a point in question is to be saved in the point cloud or not.  A value of 0 is determined for point 910, for instance, which is not visible to any camera because it is not peripheral.),
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a visibility determination unit, as disclosed in Maeda, in the virtual viewpoint generation apparatus of Hisatomi, in order to eliminate unneeded point cloud data points while effectively generating image data of the object, in order to increase the speed of virtual viewpoint generation (Maeda [0091])
a setting unit configured to set a compression rate for an overlapping region of a plurality of images obtained by capturing a subject by a plurality of imaging devices from a plurality of viewpoints higher than a compression rate for a non-overlapping region
However Shinji discloses an image processing apparatus for panoramic image stitching in which a post-processing occurs for overlap regions: a setting unit configured to set a compression rate for an overlapping region of a plurality of images obtained by capturing a subject by a plurality of imaging devices from a plurality of viewpoints higher than a compression rate for a non-overlapping region (Shinji discloses post-processing a set of stitched together images, and in particular post-processing an overlapping region of two stitched together images, in order bring the signal-to-noise ratio in the overlap region in line with that of the non-overlapped regions, thereby reducing the conspicuousness of the stitched region as such Abstract).  As further disclosed in [0022] of Shinji, the higher signal-to-noise ratio (SNR) of the overlap regions creates a uniformity problem that disrupts the natural appearance of the panoramic image.  Reducing the SNR of the overlapped regions mitigates this effect.); and
a compression unit configured to compress the image at each of the compression rates (See [0018]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Shinji, of processing the overlapping regions captured in multiple viewpoints of the cameras disclosed in Hisatomi to reduce their signal-to-noise ratios, as such regions would have the same fidelity disparity problems with non-overlapping regions as disclosed in Shinji, in order to produce a more uniform and natural-looking three-dimensional image (Shinji: Abstract, [0020], [0021].)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/              Examiner, Art Unit 2425